UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________
MUTINTA MICHELO, KATHERINE SEAMAN,                           )
MARY RE SEAMAN, and SANDRA TABAR,                            )
individually and on behalf of all others similarly situated, )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-1781
TRUST 2007-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2007-3;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )
                                                             )
                                         Defendants.         )
______________________________________________ )
CHRISTINA BIFULCO, FRANCIS BUTRY,                            )
and CORI FRAUENHOFER, individually and on                    )
behalf of all others similarly situated,                     )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-7692
TRUST 2004-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2006-4;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )   FILED VIA ECF
                                                             )
                                         Defendants.         )
______________________________________________ )



                         PLAINTIFFS’ OPPOSITION
                TO TSI’S MOTION FOR PROTECTIVE ORDER
        CONCERNING PRODUCTION OF DOCUMENTS PROVIDED TO CFPB
       Plaintiffs 1 hereby oppose TSI’s 2 motion for a protective order (the “Motion”). TSI’s

motion again hopes to avoid its discovery obligation to produce documents that it has already

provided to the Consumer Financial Protection Bureau in connection with the agency’s

investigation of the exact same violations at issue in this action (the “CFPB documents”). 3

       Having already denied TSI’s nearly identical request twice, the Court’s generous

permission to file a third motion on this issue was premised on assumptions that: (1) the CFPB

would intervene to block TSI’s producing the CFPB documents per agency privilege; and (2) TSI

would meaningfully meet-and-confer with Plaintiffs about the contents of the CFPB documents,

such that Plaintiffs could understand which (if any) are irrelevant to this litigation and need not be

produced.

       TSI’s Motion conceals that the CFPB already sent the Parties correspondence specifically

stating it was refusing to intervene on TSI’s behalf. TSI’s Motion also conceals TSI refused to

provide Plaintiffs with additional detail concerning the nature of the CFPB documents. Plaintiffs

have therefore been unable to narrow their request to resolve TSI’s concerns. Finally, the Motion

does not identify any error in this Court’s multiple, well-reasoned orders explaining why TSI

cannot refuse Plaintiffs access to the CFPB documents. In short, the Motion is merely a sur-reply

brief without legal support while concealing its multiple additional failures.

       This Court should deny the Motion.


1
  Mutinta Michelo, Katherine Seaman, Mary Re Seaman, Sandra Tabar, Christina Bifulco, Francis
Butry, and Cori Frauenhofer, in their own rights and on behalf of the classes of similarly situated
individuals (the “Class”) (together, “Plaintiffs”).
2
  “TSI” as used herein collectively refers to Defendants Transworld Systems, Inc. (“Transworld”),
in its own right and as successor to NCO Financial Systems, Inc. (“NCO”), and EGS Financial
Care Inc. (“EGS”), formerly known as NCO.
3
 The Motion appears at Dkt. No. 227 in Case No. 18-CV-1781, and Dkt. No. 158 in Case No. 18-
CV-7692.
I.      BACKGROUND

        The facts of the instant discovery dispute have been thoroughly documented in numerous

submissions to and rulings from this Court, most recently the Order of August 31, 2020. (Dkt. No.

219 in Case No. 18-CV-1781; Dkt. No. 150) (the “Aug. 31 Order”). Plaintiffs incorporate these

by reference as if fully set forth herein.

        The Aug. 31 Order has already explained why TSI’s assertion of a “confidentiality

privilege,” like its “reverse engineering” argument was without merit. (Id. at 1–8). “Implicitly

conceding that TSI’s reverse-engineering argument, like its confidentiality argument, must be

asserted by the CFPB if at all, [TSI] requested that the Court say compliance with [its then-

controlling] Aug. 6 Order for another 30 days, to see if the CFPB wished to take a position.” (Id.

at 7–8 (emphasis added)).

        The Aug. 31 Order: (1) granted TSI a final chance to have the CFPB intervene to block

production of the CFPB documents in discovery here; (2) directed TSI to meet-and-confer with

Plaintiffs to discuss in detail the CFPB documents, such that the Parties possibly could identify

discrete portions of the CFPB documents that are irrelevant to this litigation and need not be

produced. (Id. at 8–9). This dialogue, the Court stressed, would resolve TSI’s contention that

Plaintiffs’ Rule 34 request for the CFPB documents was overbroad. (Id. at 4–5, 8–9 & n.2.) 4

        On September 4, Plaintiffs and TSI held a meet-and-confer call per the Aug. 31 Order.

During the call, counsel for TSI (James Schultz of Sessions Fishman Nathan & Israel ) asserted he

would not provide Plaintiffs details about the nature of the CFPB documents, because TSI’s



4
  See also Tr. of Aug. 4, 2020 Status Conf., at 10:10–22 (Court instructs TSI that, “if you are
going to make that [overbreadth] argument, the plaintiffs have to know something about what the
CFPB actually asked for and what you actually gave to the CFB so that the two of you can narrow
down that universe to the portions which are relevant here.”).


                                                2
counsel during the CFPB investigation (Venable LLP) had somehow lost a list of the CFPB

documents, or the computer folder that would have been created at the time these documents were

provided to the CFPB by TSI’s counsel. Plaintiffs were not provided any documentation from

Venable confirming these failures. 5 Plaintiffs thus were denied the opportunity for the resolution-

minded dialogue ordered by this Court.

       On September 11, the CFPB’s Office of General Counsel wrote all Parties here to relate

the agency “will not seek to assert any of its privileges that may apply to prevent disclosure of”

the CFPB documents in this discovery. (CFPB Ltr. of Sept. 11, at 2) [attached as Exhibit A].

II.    LEGAL STANDARDS

       Debt collectors like TSI may not resist discovery of documents previously provided to the

CFPB by invoking a privilege belonging to the agency alone. Chery v. Conduit Educ. Servs., LLC,

No. 18-cv-75, 2020 U.S. Dist. LEXIS 148764, at *30–31 (N.D.N.Y. Aug. 18, 2020) (Hummel, J.)

(analyzing, inter alia, Fed. R. Civ. P. 26). Similarly, they may not obtain a protective order

relieving them of such a discovery obligation by arguing production would be bad public policy—

they must instead show definitively how the production would harm them directly. Id. at *35–36.

III.   ARGUMENT

       A. The CFPB Disavowed And Disallowed TSI’s Withholding Bases

       TSI’s asserted bases for withholding the CFPB documents—that they are privileged,

confidential communications between an agency and a regulated entity, and that disclosing them


5
  The Parties and the Court are entitled to written confirmation from Venable that it lost these
documents, as this is an admission of a violation of their statutory duties to preserve, which must
be reported to the relevant state bar. Byrnie v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 107–
11 (2d Cir. 2001) (sanctioning party that fails to preserve documents it “should have
known . . . may be relevant to future litigation” (case quotation omitted)); accord, e.g., Moran v.
Manos, No. 04-cv-6896, 2009 U.S. Dist. LEXIS 61598, at *27–28 (S.D.N.Y. Apr. 15, 2009)
(Gardephe, J.).


                                                 3
would undermine the CFPB’s investigative capability by allowing for “reverse engineering” of the

investigation into TSI—are invalid because only the CFPB may assert these arguments. See Aug.

31 Ord. at 4 & n.1; accord Chery, 2020 U.S. Dist. LEXIS 148764, at *30–36 (rejecting same

assertions by CFPB-regulated defendant obligated to produce in private litigation documents

previously provided to CFPB); see also Part I, supra, & Ex. A. The CFPB officially declined to

exert these privileges in writing. TSI’s hiding this fact from the Court does not somehow breathe

new life into these arguments.

       TSI’s Motion re-raises the same, previously rejected arguments on this point, without

addressing why they failed—indeed, TSI acknowledges it continues to push them only “to preserve

its appeal rights.” (Mot. at 6 n.3, 14 n.9, 16 n.11).

       TSI’s argument is without merit for a separate, independent reason as well. According to

TSI, federal regulations 12 C.F.R. §§ 1070.30–.37, concerning CFPB investigative demands,

preclude TSI from producing the CFPB documents here. (Mot. at 14–19). However, the cited

regulations allow for prohibition on document production only in instances where the request for

production was served upon CFPB personnel (current or former). See 12 C.F.R. § 1070.32(b).

These regulations simply do not empower TSI to withhold anything in this discovery.

       B. TSI No Longer Can Accuse Plaintiffs Of Overbreadth

       TSI wrongly accuses Plaintiffs of pursuing their request for the CFPB documents in an

overbroad manner which threatens production of irrelevant documents and thereby unduly burdens

TSI. (Mot. at 9–14). In fact, Plaintiffs attempted to confer with TSI about the nature of the CFPB

documents, that the Parties might agree on revised document-request language that would resolve

this dispute without additional motion practice and court involvement as the Court so ordered. TSI

sabotaged this process by asserting a dog-ate-homework excuse for its refusal to finally discuss




                                                  4
the CFPB documents in detail. See Part I, supra; see also Tr. of Aug. 4, 2020 Status Conf., at

12:19–13:3 (Court’s instruction that the Parties discuss the CFPB documents in detail to identify

any potentially irrelevant ones which need not be produced). 6

        Because TSI has not “in good faith conferred or attempted to confer” with Plaintiffs

concerning the nature of the CFPB documents—despite clear instruction from this Court as to how

such dialogue should proceed—TSI’s Motion is procedurally and substantively defective. See

Fed. R. Civ. P. 26(c)(1).

        Further, TSI cannot argue Plaintiffs’ request for the CFPB documents is overbroad insofar

as it encompasses information concerning TSI’s nationwide violations, as opposed to only those

against New Yorkers. (Mot. at 11–12). Plaintiffs have defined a nationwide Class comprised of

all consumers sued in any state in collection lawsuits prosecuted for the benefit of any Trust

Defendant. See Consol. Am. Compl. ¶ 36. All Defendants, and this Court, have long recognized

the Class here as a national one (until, at least, the class-certification phase of this litigation). See

Tr. of Aug. 4, 2020 Status Conf., at 32:19–36:4. There is no justification for TSI’s post hac attempt

to re-define the Class narrowly, while continuing to withhold the CFPB documents. See Marcus

v. AT&T Corp., 138 F.3d 46, 52 (2d Cir. 1998) (“[T]he plaintiff is the master of the

complaint . . . .”).




6
  TSI argues Judge Gardephe agrees with TSI that Plaintiffs’ request for the CFPB documents is
overbroad. (Mot. at 13–14 (citing Tr. of Oct. 11, 2019 Status Conf.)). This badly takes out of
context Judge Gardephe’s comment, which addressed whether Plaintiffs might compel the Trust
Defendants to produce documents they previously produced to the CFPB during the agency’s
investigation of those entities. See Tr. of Oct. 11, 2019 Status Conf., at 6:8–10:1. The Trust
Defendants have taken the position any such documents were provided by Trust insiders not
authorized to speak on the Trusts’ behalf. See id. This potential dispute was resolved via Rule 45
demands to and production by those insiders. Judge Gardephe has never suggested Plaintiffs’
discovery requests are overbroad and/or seek irrelevant documents.


                                                   5
IV.      CONCLUSION

         For the reasons set forth above, TSI’s Motion should be denied


Dated:      New York, New York
            September 21, 2020
                                                     Respectfully submitted,

                                                     FRANK LLP

                                                     By:     /s/ Gregory A. Frank  .
                                                     Gregory A. Frank (GF0531)
                                                     Marvin L. Frank (MF1436)
                                                     Asher Hawkins (AH2333)
                                                     305 Broadway, Suite 700
                                                     New York, New York 10007-1109
                                                     Tel: (212) 682-1853
                                                     Fax: (212) 682-1892
                                                     gfrank@frankllp.com
                                                     mfrank@frankllp.com
                                                     ahawkins@frankllp.com

                                                     Counsel for Plaintiffs and the Classes




                                                6
